Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.J_2017-165798, filed on 08/30/2017.
Drawings
The replacement drawings for figures 3-5 were received on 2/26/2020.  These drawings are acceptable.
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. Patent Application 20160213511) in view of Yuki (WO2016035788A1).
Regarding claim 1, Murakami discloses an infusion pipe (fig. 2a, medical device 20) used in an ophthalmic operation with the infusion pipe joined to a cannula (fig. 2a, cannula 10) attached to an eyeball (paragraph 0022), comprising: an insertion part to be inserted (see annotated figure below), at the time of joining to the cannula (fig. 2a, cannula 10), inside a cannula piercing part which is a part of the cannula for piercing the eyeball (fig. 2a, medical device 20 inside pipe 11), but fails to teach that a cross-section of the insertion part is an arc shape from which a part of a circle is cut out. 

    PNG
    media_image1.png
    425
    459
    media_image1.png
    Greyscale

However, Yuki teaches a cross-section of the insertion part (fig. 1A, communicating portion 21) is an arc shape (see annotated figure below) from which a part of a circle is cut out (fig. 1A, slit 23).

    PNG
    media_image2.png
    570
    392
    media_image2.png
    Greyscale

Yuki is considered analogous art because it pertains to an adaptor for a catheter. It would have been obvious to anyone of ordinary skill in the art to modify Murakami with the teachings of Yuki in order to increase the flow rate going through the insertion part (see WO2016035788A1 Google Patents Translation, pg. 5, paragraph 6).
Regarding claim 2, Lopez, as modified by Yuki, disclose substantially the device as disclosed in claim 1, but fails to explicitly teach that an arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section that is intact.
The property of an arc height of the cross-section of the insertion part is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of an arc height of the cross-section of the insertion part achieves changing flow rates through .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jepson (U.S. Patent # 6193697) discloses a cannula tip that has slots oriented around a longitudinal axis in order to increase the internal flow path cross-section, thereby increasing the fluid flow rate.
Lopez (U.S. patent application # 20110152775 A1) discloses a pipe that is inserted into the insertion portion of an ophthalmic cannula at the time of joining to the cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781